DETAILED ACTION
Claims 1-31 and 33 were subjected to restriction requirement mailed on 06/02/2022.
Applicants filed a response, and elected species (a), species (f), species (h), species (j), species (l) and species (o), claims 1, 2, 5, 8-12, 16-20, 26, 27, and 29-31, and withdrew claims 3-4, 6-7, 13-15, 21-25, 28 and 33, with traverse on 09/01/2022.
Claims 1-31 and 33 are pending, and claims 3-4, 6-7, 13-15, 21-25, 28 and 33 are withdrawn after consideration.
Claims 1-2, 5, 8-12, 16-20, 26-27, and 29-31 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
There is an inadvertent error on page 5 of the Election of Species requirement mailed on 06/02/2022. Given claim 33 is drawn to using titanium dioxide (i.e., metal oxide) as a particulate material, it is clear that claim 33 would be species (d) in Category II – the particulate material is a metal oxide.  Therefore, the generic claims should have been read as “1, 5, 16-18, 26-27, and 29-31”, instead of “1, 5, 16-18, 26-27, 29-31 and 33”. 
Applicants elected species (a), species (f), species (h), species (j), species (l) and species (o), and stated that “claims 1, 2, 5, 8-12, 16-21, 26, 27, 29-31 and 33 read on this election”. It is noted that the correct claims that would read on the elected species should be “1, 2, 5, 8-12, 16-20, 26-27, and 29-31”, given claim 21 is drawn to using metal oxide as a particulate material and claim 33 is drawn to using titanium dioxide (i.e., metal oxide) as a particulate material.
Applicant's election with traverse of claims 1, 2, 5, 8-12, 16-20, 26, 27, and 29-31 in the reply filed on 09/01/2022 is acknowledged.  This is not found persuasive because the reason set forth below.

Applicants primarily argue:
“Applicant respectfully points out that, as to species (h), (j), and (1), these species describe options for mixing a dispersion involving physical agitation of same that may be employed simultaneously or one following the other. Thus, a process need not be limited to one while excluding the other. It is entirely feasible that a claimed process would comprise both of these mixing steps. Indeed, the claim dependency in the PCT application to which this application claims priority purposefully allows for such combination of mixing methods.”

Remarks, p. 3
The examiner respectively traverses as follows:
Firstly, for the dispersion mixture, the specification only provides support for either homogenizing the dispersion mixture, or sonicating dispersion mixture (specification, page 9, 3rd and 5th paragraphs). The specification does not provide support for employing simultaneously one following the other. 
Secondly, similarly, for the particulate material and the source of graphene, the specification only provides support for either homogenizing or sonicating (specification, page 9, 4th and 5th paragraphs). The specification does not provide support for employing simultaneously one following the other.

The requirement is still deemed proper and is therefore made FINAL.

Claims 3-4, 6-7, 13-15, 21-25, 28 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/01/2022.


Claim Objections
Claims 2, 8, 16-19, 26 and 31 are objected to because of the following informalities:  
Claim 2, line 3, it is suggested to amend “a particulate” to “the particulate”.
Claim 2, line 7, it is suggested to amend “the graphene” to “the graphene or partially oxidized graphene”.
Claim 8, line 5, it is suggested to amend “and/or” to “and” for proper Markush clam language. 
Claim 16, line 2, it is suggested to amend “the graphene” to “the source of graphene”.
Claim 16, line 2, it is suggested to amend “particulate” to “the particulate”.
Claim 16, line 3, it is suggested to amend “particulate” to “of the particulate”.
Claim 16, line 3, it is suggested to amend “source” to “of the source”.
Claim 17, line 2, it is suggested to amend “composite has a an” to “the composite has an”.
Claim 18, line 2, it is suggested to amend “base” to “a base”.
Claim 19, line 1, it is suggested to amend “base” to “a base”.
Claim 26, recites multiple acronyms, i.e., “DMSO…THF…NMP, DMF, DMA, GBL, DMEU, NVP, N12P…. N8P”. It is suggested to provide full name for these acronyms.
Claim 31, it is suggested to amend “the range” to “a range of”.

Appropriate correction is required.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, recites a phrase “a first dispersion fluid”. However, it is unclear what the phrase refers to, i.e., the first dispersion fluid recited in claim 2, or a dispersion fluid different from the first dispersion fluid recited in claim 1. The examiner interprets the phrase refers to a dispersion fluid different from the first dispersion fluid recited in claim 1. Interpretation is speculative. Clarification is requested.

Claim 2, line 4, recites a phrase “the first dispersion fluid” and is rejected for the same rational as set forth above.

Claim 10 recites a phrase “preferably with a high shear mixer”. It is unclear whether the phrase refers to a required limitation or it is merely optional. The examiner interprets the phrase refers to an optional limitation. Interpretation is speculative. Clarification is requested.

 Claim 17, recites a phrase “I(D)/I(G) ratio”. However, it is unclear what the phrase refers to. It is advised to point to the originally filed disclosure, or to provide a declaration, to clarify.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8-10, 16-20, 26-27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., Biomacromolecules, 2010, 11, 2345-2351 (Fan) in view of Wang et al., J. Mater. Sci., 2015, 6291-6301 (Wang).
Regarding claims 1-2, 5, 8-10, 18-20 and 26-27, Fan discloses preparation of graphene/chitosan composite films; graphene sheets (i.e., reading upon graphene or graphite flakes) were first dispersed in acetic acid aqueous solution (reading upon a first dispersion fluid) by ultrasonication for 1 h; then chitosan (reading upon a particulate material) was dissolved in this graphene suspension by vigorous stirring (i.e., to homogenize the mixture of chitosan and graphene suspension) (Fan, page 2345, right column, Experimental Section, 2nd paragraph).

Fan does not explicitly disclose providing a source of a base in the first dispersion fluid, thereby causing the source of graphene and particulate material in the dispersion mixture to interact forming a composite.

With respect to the difference, Wang teaches a composite of a source of graphene and a polymer (Wang, Abstract). Wang specifically teaches a proper amount of NaOH was added (i.e., to the mixture of a source of graphene and a polymer) (Wang, page 6292, right column, 4th paragraph). 
As Wang expressly teaches, the dispersion of the GO-CTAB in nylon matrix (i.e., a source of graphene in a polymer) is poor when the content of NaOH is below 0.005 mol, while the dispersion is improved markedly with the increase of NaOH (Wang, page 6295, paragraph spanning between left and right columns). 
Wang is analogous art as Wang is drawn to a composite of a source of graphene and a polymer.
In light of the motivation of adding NaOH to the mixture of a source of graphene and a polymer when preparing a composite, as taught by Wang, it therefore would have been obvious to a person of ordinary skill in the art to add NaOH (i.e., a Lewis base, comprising a source of hydroxide ions and is an alkali solution) to the mixture of chitosan and graphene suspension, in order to improve dispersion of the mixture, which would necessarily cause the graphene and chitosan to interact forming a composite. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

	Regarding claim 16, as applied to claim 1, Fan further discloses 0.2% graphene/chitosan, 0.3% graphene/chitosan, 0.6% graphene chitosan and 2.3% (i.e., wt.%) graphene chitosan (page 2346, Figure 5), which corresponds to a ratio of 500 parts by weight of chitosan to 1 part by weight of the graphene, a ratio of 333 parts by weight of chitosan to 1 part by weight of the graphene, a ratio of 167 parts by weight of chitosan to 1 part by weight of the graphene, and a ratio of 43 parts by weight of chitosan to 1 part by weight of the graphene (e.g., 0.2% graphene/chitosan=2/1000=1/500 graphene/chitosan).

Regarding claim 17, as applied to claim 1, Fan further discloses Raman spectra of graphene/chitosan composite (Fan, page 2346, spectra b of Figure 4), which shows a peak at ~1350 cm-1 (i.e., D peak), and a peak at ~1580 cm-1 (i.e. G peak), and ratio of height of D peak to height of G peak is ~0.5 (i.e., I(D)/I(G) ratio is ~0.5).
Although there is no disclosure that the test method is conformity with at a laser excitation wavelength of 532 nm (2.33 eV), given that Fan discloses I(D)/I(G) ratio as the presently claimed and absent evidence criticality how the I(D)/I(G) ratio is measured, it is an examiner's position that I(D)/I(G) ratio disclosed by Fan to meet the claim limitation.
	

Regarding claim 30, as applied to claim 1, Fan further discloses the composite films were first dried at room temperature and then in vacuo to completely remove acetic acid (Fan, page 2345, right column, Experimental Section, 2nd paragraph) (i.e. to recover the composite in the form of films).

Regarding claim 31, as applied to claim 1, Fan discloses the preparation of graphene/chitosan without requiring a specific temperature (Fan, page 2345, right column, Experimental Section, 2nd paragraph). It therefore would have been obvious to a person of ordinary skill in the art that the preparation is either conducted at room temperature or can be conducted at room temperature. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fan and Wang as applied to claim 1 above, and further in view of Atiemo-Obeng et al., Chapter 8, Handbook of Industrial Mixing: Science and Practice, 2003 (Atiemo-Obeng).
Regarding claim 11, as applied to claim 1, Fan in view of Wang teaches graphene sheets were first dispersed in acetic acid aqueous solution by ultrasonication for 1 h (Fan, Experimental Section, 2nd paragraph).
Fan in view of Wang does not explicitly disclose homogenizing the source of graphene. 

With respect to the difference, Atiemo-Obeng teaches rotor-stator mixer for homogenization, dispersion and dissolving (Atiemo-Obeng, page 480, 2nd paragraph). Atiemo-Obeng specifically teaches a single rotor-stator mixer can be used to accomplish several of the above operations (i.e., homogenization, dispersion and dissolving) within a single process (Atiemo-Obeng, page 480, 4th paragraph).
As Atiemo-Obeng expressly teaches, these mixers can save time due to the highly localized energy and high shear rate that they input to the system (Atiemo-Obeng, page 480, 4th paragraph).
Atiemo-Obeng is analogous art as Atiemo-Obeng is drawn to a mixer for homogenization, dispersion and dissolving.
In light of the motivation of using a rotor-stator mixer, as taught by Atiemo-Obeng, it therefore would have been obvious to a person of ordinary skill in the art to use a rotor-stator mixer to disperse the graphene sheets in acetic aqueous solution, in the method of Fan in view of Wang, which would necessarily also homogenize the graphene in acetic aqueous solution, and thereby arrive at the claimed invention.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fan and Wang as applied to claim 1 above, and further in view of Yenier et al., Composites Part B, 2016, 98, 281-287 (Yenier) and Atiemo-Obeng.
Regarding claim 12, as applied to claim 1, Fan in view of Wang discloses chitosan was dissolved in graphene suspension (Fan, Experimental Section, 2nd paragraph). 
Fan in view of Wang does not explicitly disclose homogenizing the particulate material in a material dispersion fluid.

With respect to the difference, Yenier teaches graphene loaded chitosan films (a composite of graphene and chitosan) (Yenir, Abstract). Yenier specifically teaches chitosan was dissolved in acetic acid aqueous solution using a magnetic stirrer for 1 hr (Yenier, page 282, 3rd paragraph). 
Yenier is analogous art as Yenier is drawn to graphene loaded chitosan films (a composite of graphene and chitosan).
In light of the disclosure of Yenier, it therefore would have been obvious to a person of ordinary skill in the art to dissolve chitosan in acetic acid aqueous solution prior adding to graphene suspension, in the preparation of graphene/chitosan composite of Fan in view of Wang, to obtain predictable results (i.e., to disperse chitosan with graphene).

Fan in view of Wang and Yenier does not explicitly disclose homogenizing the source of particulate material.
With respect to the difference, Atiemo-Obeng teaches rotor-stator mixer for homogenization, dispersion and dissolving (Atiemo-Obeng, page 480, 2nd paragraph). Atiemo-Obeng specifically teaches a single rotor-stator mixer can be used to accomplish several of the above operations (i.e., homogenization, dispersion and dissolving) within a single process (Atiemo-Obeng, page 480, 4th paragraph).
As Atiemo-Obeng expressly teaches, these mixers can save time due to the highly localized energy and high shear rate that they input to the system (Atiemo-Obeng, page 480, 4th paragraph).
Atiemo-Obeng is analogous art as Atiemo-Obeng is drawn to a mixer for homogenization, dispersion and dissolving.
In light of the motivation of using a rotor-stator mixer, as taught by Atiemo-Obeng, it therefore would have been obvious to a person of ordinary skill in the art to use a rotor-stator mixer to disperse the graphene sheets in acetic aqueous solution, in the method of Fan in view of Wang and Yenier, which would necessarily also homogenize the graphene in acetic aqueous solution, and thereby arrive at the claimed invention.

	

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Fan and Wang as applied to claim 1 above, and further in view of Chattopadhyay et al., International Journal of Polymer Science, 2010, 939536 (Chattopadhyay).
Regarding claim 29, as applied to claim 1, Fan in view of Wang does not explicitly disclose the particle size of the particulate material (i.e., chitosan). 
With respect to the difference, Chattopadhyay teaches chitosan (Chattopadhyay, Abstract). Chattopadhyay specifically teaches particle size of chitosan on viscosity and stability of chitosan solution (Chattopadhyay, page 2, left column, 1st paragraph). 
As Chattopadhyay expressly teaches, for nanochitosan of average size 394.8 nm, the reduction in size reduce the storage stability of the polymer and enhanced degradation of the polymer in solution is due to higher exposed surface area of the nanoparticles (Chattopadhyay, page 5, paragraph spanning between left and right columns). 
Chattopadhyay is analogous art as Chattopadhyay is drawn to chitosan.
In light of the motivation of using chitosan of larger particle size, as taught by Chattopadhyay, it therefore would have been obvious to a person of ordinary skill in the art to select chitosan in Fan in view of Wang, to be larger than 394.8 nm (i.e., > 394.8 nm), to prevent enhanced degradation of the polymer in solution due to higher exposed surface area of the nanoparticles. Larger than 394.8 nm (i.e., > 394.8 nm) overlaps the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Alternatively, although there are no explicit disclosures on the particle size of the particulate material as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the particle size of chitosan, including over the amounts presently claimed, in order to optimize the storage stability of chitosan, and thereby arrive at the claimed invention.	
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732